Citation Nr: 0410781	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-02197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1972 to October 1974.  
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO rating decision which denied 
service connection for a low back disability.  


FINDING OF FACT

The veteran has a current low back disability which began during 
active service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.159 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the Army from October 1972 to 
October 1974.  His service medical records indicate that he was 
treated for low back complaints on a number of occasions in 
service.  A February 1974 treatment entry noted that he reported 
that he had low back pain for the previous three days since 
carrying batteries.  He described the pain as severe.  The 
impression was lumbosacral muscle strain.  The veteran was given a 
limited duty profile for low back strain in February 1974.  A 
March 1974 entry referred to recurrent back pain.  A May 1974 
consultation report noted that the veteran had a two-month history 
of low back pain.  He reported that he was well until he had 
carried approximately two hundred truck batteries in late 
February.  The veteran stated that he had suffered back pain since 
that time and that he also had radiation to the legs.  The 
diagnosis was chronic low back pain secondary to strain.  A July 
1974 treatment entry reported that the veteran complained of joint 
pain in both legs as well as back pain.  The impression was 
rheumatism.  An August 1974 examination for upcoming release from 
active duty did not refer to any back problems.  A September 1974 
entry noted that the veteran complained of low back pain as well 
as anterior hip pain.  Findings included lumbar paraspinal muscle 
spasm and a positive straight leg raising test on the left.

Post-active duty medical records show that the veteran was treated 
on numerous occasions for low back problems and he apparently 
suffered several intercurrent back injuries.  

A November 1975 medical examination record from the Tennessee 
Valley Authority noted that the veteran had a history of low back 
strain while in the service after lifting about 25 pounds (lifting 
a battery).  The report included a notation that the veteran's 
back and spine were normal.  A November 1975 special back 
examination report related a diagnosis of a normal back 
examination.  

On a medical history form at the time of a July 1976 Reserve 
examination, the veteran checked that he did not have a history of 
recurrent back pain.  The objective July 1976 examination for 
Reserve purposes included a notation that the veteran's spine and 
other musculoskeletal systems were normal.  

An October 1976 report of injury or illness noted that the veteran 
reported that he hurt his back.  The diagnosis was right post 
thoracic strain, possible viral myositis.  Another such report 
dated in December 1977, indicated that the veteran stated that he 
strained his back reaching inside a 30-inch pipe.  The diagnosis 
was possible right thoracic lumbar strain.  A December 1977 
special back examination report noted that the veteran reported a 
history of hurting his low back lifting while in the service.  The 
diagnosis was possible right thoracolumbar strain.  A May 1979 
report of injury or illness noted that the veteran indicated that 
he hurt his back lifting a piece of stainless pipe.  The diagnosis 
was possible post thoracic strain.  According to a September 1980 
report of injury or illness, the veteran again reported that he 
hurt his back and the diagnosis was lumbosacral strain.  In May 
1981, the veteran also indicated that he hurt his back.  The 
diagnosis, at that time, was lumbosacral strain.  He further 
reported that his back was bothering him in October 1984.  An 
October 1984 report from B. W. Caughran, M.D., noted that the 
veteran stated that he twisted his back repeatedly at work in 
October 1984 and that he suffered sudden low back pain with 
radiation to the left thigh.  The diagnosis was recurrent low 
lumbar strain.  A March 1986 report of alleged work related injury 
or illness noted that the veteran reported that he had lower back 
pain to the left side after picking up a piece of tube steel.  The 
diagnosis was possible low back strain.  A later October 1986 
outpatient treatment entry noted that the veteran stated that his 
back pain originally began after lifting 150 to 200 batteries 
while working in a motor pool in the service.  The assessment was 
mild lumbosacral strain.  

The veteran continued to receive treatment for low back 
complaints.  More recent treatment entries refer to degenerative 
joint disease and degenerative disc disease of the lumbar spine.  
A physical therapy back evaluation report from Memorial Hospital 
noted that the veteran complained of low back pain and left 
gluteal pain with intermittent tingling in the posterior aspect of 
the left lower extremity.  He reported that the pain began after 
he fell down the stairs and landed on his back in December 2001.  
The diagnosis was lumbar strain, degenerative joint disease.  A 
June 2002 treatment entry, apparently from Dr. B. Ingram and Dr. 
S. Johnson, related an assessment of lumbar disc 
disease/degenerative joint disease and radiculopathy.  

Analysis

With respect to the claim for service connection for a low back 
disability, there has been adequate VA compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability resulting from 
disease or injury which was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a compensable 
degree within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The service medical records from the veteran's 1972-1974 active 
duty show repeated treatment for a low back disorder after lifting 
heavy objects, and generally the problem was assessed as low back 
strain.  Post-service medical records dated to 2002 show 
intermittent complaints of low back problems.  There have been 
some intercurrent low back injuries or reinjuries after the 
veteran's active duty, which may have contributed to his current 
difficulties.  Yet there has been a fairly consistent history over 
the years dating the onset of the basic low back problem to the 
time of active duty.  There is a satisfactory chain of evidence 
showing continuity of symptomatogy of a low back disorder from the 
time of active duty to the present.  38 C.F.R. § 3.303(b).  

On this basis, the Board finds that the veteran has a current low 
back disability which began during his active duty.  A low back 
disability was incurred in active service, warranting service 
connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) 
has been considered in making this decision.


ORDER

Service connection for a low back disability is granted.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



